03/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 21-0102


                                       OP 21-0102
                                                                         RLED
 WILLIAM A. MERRICK,                                                     MAR 1 6 2021
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
              Petitioner,                                              State of Montana


       v.                                                          ORDER

 CAPTAIN N. RAUSER,

              Respondent.



       William A. Merrick petitions this Court for habeas corpus relief, contending that he
should be released pursuant to the December 11, 2020 Order issued in the First Judicial
District Court, Broadwater County. Merrick is currently held in the Broadwater County
Detention Center.
      In his Petition, Merrick indicates his incarceration is illegal.      He states the
Broadwater County District Court Judge released him on his own recognizance. He points
out the Probation and Parole Office is "holding [him] in custody in [lieu] of a conviction
ofa crime." He raises due process concerns and asks why the Probation and Parole Office
is not complying with the District Court's Order.
       Merrick provides a copy of the District Court's Order. Upon review, we conclude
Merrick is incorrect in his claims. The court released him on his own recognizance,
directing the Sheriff to release Merrick from custody, subject to three specific conditions
and included handwritten notes:
          Defendant was released O.R. upon conditions set forth below.
       ® All previously imposed conditions of release remain in full force and
       effect.
       ® Report to Probation and Parole.
Handwritten next to report to Probation and Parole are the words: "within 24 hours of
release. *P & P must approve residence before Mr. Merrick is released from BWC
Detention Center." Also noted in this Order is "sign waiver of extradition . . ." before
release to occur. In Merrick's other attachment, the Probation and Parole Office informed
Merrick on December 21, 2020, his request for release was denied and he would go to trial
for his pending charges at some point this year.
        Merrick was to be released contingent upon certain conditions, namely he has to
have a residence. We point out the Probation and Parole Office is complying with the
District Court's Order. Merrick's handwritten condition for release has not been met—he
has no residence for approval or the Probation and Parole Office has not approved his
residence. Merrick has had the process he is due by appearing in court, receiving an order
ofrelease, and remaining in custody because all conditions have not been met. The District
Court retains the authority and discretion to release defendants upon their own
recognizance with certain conditions. Sections 46-9-106(1) and 46-9-108(1)(b), MCA.
This Court cannot order his release because he is not entitled to it.
        We observe Merrick has counsel to represent him in his criminal case. Merrick
should refrain frorn filing a pro se petition with this Court. Only counsel should file
motions and papers with the Courts on Merrick's behalf. M. R. App. P. 10(1)(c). Courts
may properly refuse to accept pro se pleadings frorn defendants who are adequately
represented by counsel. State v. Samples, 2005 MT 210, ¶ 15, 328 Mont. 242, 119 P.3d
1191.
        We conclude Merrick is not incarcerated illegally. Section 46-22-101(1), MCA.
Merrick has not presented this Court with a sufficient record or a showing the District Court
violated any of his rights. He has not demonstrated he is entitled to habeas corpus relief or
his release. Therefore,
        IT IS ORDERED that Merrick's Petition for a Writ of Habeas Corpus is DENIED.



                                              2
      The Clerk is directed to provide a copy ofthis Order to Valerie Hornsveld, Clerk of
District Court, Broadwater County, under Cause No. CDC 2020-57; to Cory Swanson,
Broadwater County Attorney; to Qasim Walid Abdul-Baki, Defense Counsel; to counsel
of record; and to William A. Merrick personally.
                   "):aay of March, 2021.
      DATED this t r



                                                             Chief Justice